PER CURIAM.
Charles Card appeals from a district court order dismissing without prejudice his complaint alleging civil rights violations under 42 U.S.C.A. § 1983 (West 1994 & Supp. 2000). The court dismissed Card’s complaint because he failed to pay his filing fee as directed or properly certify that he could not pay such a fee. Because Card may proceed with this action in the district court by amending his complaint to provide the information requested by the court, his appeal is interlocutory and not *312subject to appellate review. See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.Sd 1064, 1066-67 (4th Cir.1993).
Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.